DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aguirre et al. (US20190093468 herein after “Aguirre”) in view of McCoy (US9574442 herein after “McCoy”).
Claim 13: Aguirre teaches a drilling fluid flowback tracking system comprising (title, “real time measurement of mud properties for optimization of drilling parameters; [0005], claims 1, 3-4, 8, 20, 22): (i) an inline sensor housing mounted in line on the drilling fluid return pipe, adapted to house at least one sensor for sensing quantities or qualities of returned drilling fluid ([0021] In one or more embodiments, one or more sensors or transducers 180 may continuously measure fluid properties and convey the data to the computer 138. The transducer 180 is positioned on the return line from the well 110 to the mud pit, see Fig. 1); 
	Aguirre fails to teach (iii) a data transceiver incorporated into said data collection unit adapted to provide wireless communications with said data collection unit; and (iv) a remote data unit adapted to communicate with said data collection unit through said data transceiver.
	However, McCoy teaches a first well head casing 12 and a second well head casing 22.  These casings communicate using wireless transceivers 20, 30, 70 which communicates with a wireless network 2.  (col. 15, lines 8-18)The WRFG 18 also comprises pressure transducers that sense well casing pressure and/or well tubing pressure. All of these signals are coupled to wireless transceiver 20, which also communicates with wireless network 2.  A second WRFG 28 with wireless transceiver 30 is attached to well head casing 22 and wirelessly communicates within the wireless network 2. Therefore, the device of McCoy uses transceivers 6, 16, 20, 30, 70 in order to receive, store, and manage data in order to communicate data over a network 2 to a processor 4 (col. 15, lines 26-56).  The transceivers 20, 30 are coupled to the sensing devices (including pressure transducers and acoustic test results) in order to transmit/receive the data over the network 2 using the transceivers. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use transceivers, as taught by McCoy, to transmit the sensed data (as taught by Aguirre) over a network in conjunction with a computer to monitor in real-time, record, and display a wide range of information about various operational parameters in oil and gas wells, and drilling mud, from a central location.
	
Claim 14: Aguirre in view of McCoy teaches the system of claim 13, previous. Aguirre teaches a flow rate sensor ([0015], [0023], [0050] claim 20). Aguirre fails to teach wherein said inline sensor housing is further adapted to house an electronic flow rate sensor.  However, the flow rate is discussed with respect to measurement before and after the mud pit [0023] and is a relevant parameter in considering drill mud, according to Aguirre.  Aguirre teaches real time measurement of mud properties; therefore the measurements being made are understood to all be pertinent and relevant to mud properties regardless of where the measurement takes place.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the flow rate sensor at any suitable position on a well, within the sensor housing or otherwise, in order to measure the flow rate of mud at any point in the flow line to ensure that an amount of fluid being moved throughout remains consistent or to address a change in mud volume.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an electronic flow rate sensor (non-contact including ultrasonic) in order to use a flow meter which does not require installation within the flowing fluid, thereby simplifying the device. 

Claim 15. Aguirre in view of McCoy teaches the system of claim 13, previous. Aguirre teaches a flow rate sensor ([0015], [0023], [0050] claim 20). Aguirre fails to teach wherein said inline sensor housing is further adapted to house a mechanical flow rate sensor.  However, the flow rate is discussed with respect to measurement before and after the mud pit [0023] and is a relevant parameter in considering drill mud, according to Aguirre.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the flow rate sensor at any suitable position, within the sensor housing or otherwise, in order to measure the flow rate of mud at any point in the flow line to ensure that an amount of fluid being moved throughout remains consistent.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a mechanical flow rate sensor (insertion flow meter, turbine flow meter, Coriolis, etc.)  in order to use a flow meter which is highly accurate and economical to purchase. 

Claim 16. Aguirre in view of McCoy teaches the system of claim 13, previous. Aguirre teaches a viscosity sensor ([0015], claims 3, 4, 19-22).  Aguirre in view of McCoy fails to teach where said inline sensor housing is further adapted to house a viscosity sensor.  However, the placement of the sensor does not appear to be limited by Aguirre.  The viscosity is necessary to know [0005-0006] when drilling and controlling/adapting drilling operations. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a viscosity sensor at any suitable location, whether within the housing or otherwise, in order to determine a viscosity of the incoming and outgoing drilling mud and make any necessary adjustments to the drilling fluid. 

Claim 17. Aguirre in view of McCoy teaches the system of claim 13, previous. Aguirre teaches the measurement of pressure (pressure transducer 132) [0015], [0023], [0027], claims 19, 22.  Therefore, pressure is a desirable and well-known measured parameter of drilling mud.
	Aguirre fails to teach where said inline sensor housing is further adapted to house a pressure sensor.  
	However, the monitoring of mud and mud return properties (claims 19, 22) can take place at any suitable location, whether inside of the sensor housing or otherwise, in order to obtain a pressure of the mud returning from the wellbore or returning to the wellbore.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the pressure sensor, inside or outside of a housing, in order to accurately measure a pressure of mud at any location and thereby be able to optimize the properties in real time. 

Claim 18. Aguirre in view of McCoy teaches the system of claim 13, previous. Aguirre teaches measuring temperature ([0015], claims 19, 22) and that temperature is a relevant parameter in considering drill mud, according to Aguirre.
	Aguirre fails to teach where said inline sensor housing is further adapted to house a temperature sensor.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a temperature sensor at any suitable location, whether within the housing or otherwise, in order to determine a temperature of the incoming and outgoing drilling mud and make any necessary adjustments to the drilling fluid in order to maintain a desired viscosity over a range of temperatures.

Claim 19. Aguirre in view of McCoy teaches the system of claim 13, previous. Aguirre teaches measurement of pH ([0015], [0022] claims 19, 22) and that pH is a relevant parameter in considering drill mud.
	Aguirre in view of McCoy fails to teach where said inline sensor housing is further adapted to house a pH sensor.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a pH sensor at any suitable location, whether within the housing or otherwise, in order to determine a pH of the incoming and outgoing drilling mud and make any necessary adjustments to the drilling fluid or drilling operation in real-time. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aguirre in view of McCoy further in view of Wagles et al. (US20140128295 herein after “Wagles”). Aguirre in view of McCoy teaches the system of claim 13, previous.  Aguirre in view of McCoy fails to teach where said inline sensor housing is further adapted to house a dissolved-material sensor.
	However, Wagles teaches that knowing the dissolved solids and undissolved solids in a drilling fluid can be used to adjust the density of the drilling fluid [0008].   The measurement of dissolved solids is performed be weight ([0157], claim 16).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to measure the total dissolved solids including a dissolved material sensor in order to be able to best control the density of the drilling fluid by monitoring parameters which are known to have a direct affect on drilling mud and thereby optimize the drilling parameters. 

Allowable Subject Matter
Claims 1-12 are allowed.
The closest prior art includes Aguirre, Schrader et al. (US6357536 herein after “Shrader”).
Aguirre and Shrader teach monitoring drilling fluid (mud).  Aguirre teaches real-time measurement of mud properties including a return line (Fig. 1).  Aguirre fails to teach, suggest, or make obvious any tapered fluid bin to monitor the inflow/outflow of drilling fluid.  Schrader teaches a return line 130 wherein the return fluid 126 from the well flows into and through the line 130 to the mud pit 140.  The fluid level 127 in the return line 130 is not indicative of any inflow or outflow to and from the container.   
The prior art, whether considered alone or in combination, fails to teach, suggest, or make obvious(claim 1) (iv) a surge suppressor adapted to receive returned drilling fluid from said riser pipe, to modulate lowering of pressure, and to discharge returned drilling fluid at ambient pressure; (v) a tapered fluid bin having one substantially vertical front wall and at least three sloped walls, defining a contained space having less volume at the bottom than at higher levels, adapted to receive and hold returned drilling fluid discharged at an inflow rate from said surge suppressor; (vi) a calibrated drain slot opening in the front wall of said tapered fluid bin, adapted to provide a controlled outflow rate of returned drilling fluid from said tapered fluid bin; where the difference between a greater inflow rate and lesser outflow rate causes a raising of fluid level within said tapered fluid bin to a corresponding level, in turn causing discharge through said calibrated drain slot at that level; and (vii) flow rate marks near said calibrated drain slot adapted to indicate fluid discharge rates corresponding to different levels of outflow discharge, providing a visual indication of inflow rate of returned drilling fluid, as well as (claim 12) (d) a surge suppressor adapted to receive returned drilling fluid from said riser pipe, to modulate lowering of pressure, and to discharge returned drilling fluid at ambient pressure; (e) a tapered fluid bin having one substantially vertical front wall and at least three sloped walls, defining a contained space having less volume at the bottom than at higher levels, adapted to receive and hold returned drilling fluid discharged at an inflow rate from said surge suppressor; (f) a calibrated drain slot opening in the front wall of said tapered fluid bin, adapted to provide a controlled outflow rate of returned drilling fluid from said tapered fluid bin; where the difference between a greater inflow rate and lesser outflow rate causes a raising of fluid level within said tapered fluid bin to a corresponding level, in turn causing discharge through said calibrated drain slot at that level; (g) flow rate marks near said calibrated drain slot adapted to indicate fluid discharge rates corresponding to different levels of outflow discharge, providing a visual indication of inflow rate of returned drilling fluid. 
	Generally, the prior art monitors fluid into and out of a well using flow sensors positioned on or near a conduit to measure a flow rate of the fluid flowing in and a flow rate of the fluid flowing out in order to determine any changes to the fluid: fluid loss may indicate a crack in the well, fluid influx may indicate a stress shadow, etc. The prior art does not teach, suggest, or make obvious the invention of claim 1 or claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        11/4/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855